Name: Council Decision (EU) 2016/342 of 12 February 2016 on the conclusion, on behalf of the Union, of the Stabilisation and Association Agreement between the European Union and the European Atomic Energy Community, of the one part, and Kosovo *, of the other part
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  international affairs;  Europe
 Date Published: 2016-03-16

 16.3.2016 EN Official Journal of the European Union L 71/1 COUNCIL DECISION (EU) 2016/342 of 12 February 2016 on the conclusion, on behalf of the Union, of the Stabilisation and Association Agreement between the European Union and the European Atomic Energy Community, of the one part, and Kosovo (*), of the other part THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 37 in conjunction with Article 31(1) thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217, in conjunction with Articles 218(7), 218(6)(a)(i) and the second subparagraph of Article 218(8) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) In accordance with Council Decision (EU) 2015/1988 (1), the Stabilisation and Association Agreement between the European Union and the European Atomic Energy Community, and Kosovo (the Agreement), was signed on behalf of the Union on 22 October 2015 subject to its conclusion at a later date. (2) The Union and Kosovo have strong links and share values and a desire to strengthen those links and establish a close and lasting relationship based on reciprocity and mutual interest, which should allow Kosovo to further strengthen and extend its relations with the Union. (3) The First agreement on principles governing the normalisation of relations was reached on 19 April 2013 in the framework of the EU-facilitated dialogue. (4) The Agreement provides for the establishment of an association between the Union and Kosovo involving reciprocal rights and obligations, common actions and special procedure. It also contains provisions falling within the scope of Chapter 2 of Title V of the Treaty on European Union (TEU) concerning the Common Foreign and Security Policy of the Union. The decision to conclude the Agreement should therefore be based on the legal basis providing for the establishment of an association allowing the Union to enter into commitments in all areas covered by the Treaties and on the legal basis for agreements in areas covered by Chapter 2 of Title V of the TEU. (5) This is an EU-only agreement. The commitments and cooperation to be entered into by the Union under this Agreement relate only to the areas covered by the EU acquis or existing Union policies. The signing and conclusion of this Agreement as an EU-only Agreement is without prejudice to the nature and scope of any similar agreements to be negotiated in the future. It is also without prejudice to the powers of the EU institutions conferred on them in the Treaties and the positions of EU institutions and Member States on competences. The Agreement provides for wide-ranging cooperation in various policy areas, including in justice and home affairs. (6) The conclusion of the Agreement is without prejudice to Member States position on the status of Kosovo, which will be decided in accordance with their national practice and international law. (7) In addition, none of the terms, wording or definitions used in this Decision and the attached text of the Agreement, nor any recourse to all the necessary legal bases for the conclusion of the Agreement, constitute recognition of Kosovo by the Union as an independent State nor does it constitute recognition by individual Member States of Kosovo in that capacity where they have not previously taken such a step. (8) The conclusion of the Agreement as regards matters falling under the competence of the European Atomic Energy Community is subject to a separate procedure. (9) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Stabilisation and Association Agreement between the European Union and the European Atomic Energy Community, and Kosovo is hereby approved on behalf of the Union for the parts falling under the TEU and the Treaty on the Functioning of the European Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 144 of the Agreement (2) Article 3 1. The Stabilisation and Association Council shall be chaired on the Union side by the High Representative of the Union for Foreign Affairs and Security Policy, in accordance with his/her responsibilities pursuant to the Treaties and his/her capacity as President of the Foreign Affairs Council. The Stabilisation and Association Committee shall be chaired by a representative of the Commission. 2. The Commission shall be authorised to approve on behalf of the Union modifications to the Agreement where it provides for them to be adopted by the Stabilisation and Association Committee. Article 4 This Decision is without prejudice to Member States and the Unions position on the status of Kosovo. Article 5 This Decision shall enter into force on the date of its adoption. Done at Brussels, 12 February 2016. For the Council The President J.R.V.A. DIJSSELBLOEM (*) This designation is without prejudice to positions on status, and is in line with UNSCR 1244/1999 and the ICJ Opinion on the Kosovo declaration of independence. (1) OJ L 290, 6.11.2015, p. 4. (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.